Case: 20-30529     Document: 00515775819         Page: 1     Date Filed: 03/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 20-30529                    March 11, 2021
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   Gertrude Savoy,

                                                           Plaintiff—Appellant,

                                       versus

   Kroger Company; Larissa Perez,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:17-CV-897


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Gertrude Savoy appeals the district court’s summary judgment
   dismissing her negligence claims against Kroger Company and its former
   employee Larissa Perez (collectively, “Defendants”), as well as the court’s
   subsequent denial of her motion for reconsideration. We AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30529      Document: 00515775819          Page: 2    Date Filed: 03/11/2021




                                    No. 20-30529


                                          I
          While checking out at a Kroger in Lakes Charles, Louisiana, on March
   3, 2016, Savoy lifted a grocery bag containing two 59-ounce containers of iced
   tea (nearly a gallon altogether) to move it from the bagging carousel to her
   shopping basket. The bag split, dropping its contents on Savoy’s foot and
   allegedly causing her a painful nerve condition, Reflex Sympathetic
   Dystrophy. Litigation ensued: Savoy brought negligence claims in Louisiana
   state court against Kroger and Perez, the cashier who had bagged her iced
   tea, as well as product-liability claims against the bag’s manufacturer,
   Inteplast Group Corporation. Defendants removed to federal court, invoking
   diversity jurisdiction.
          The district court ruled on an initial round of four summary judgment
   motions brought by Kroger, Inteplast, and Savoy on January 7, 2020. The
   court first granted summary judgment to Inteplast and dismissed it from the
   case, holding that Savoy had failed to show a dispute whether the failed bag’s
   design, construction, composition, or lack of adequate warnings made it
   unreasonably dangerous. The court denied Kroger’s motion for summary
   judgment on Savoy’s negligence claims, however. It found that Kroger had
   negated Savoy’s allegation that her bag was overloaded: Kroger provided
   bags which it had first tested for their ability to hold much more weight than
   that of Savoy’s iced tea, even if “jogged” up and down several times. Still,
   Kroger had not shown the absence of a dispute as to negligence in “some
   other aspect of the bagging process,” which Kroger’s motion had not
   addressed. Finally, the court denied Kroger and Savoy’s competing motions
   on the issue of medical causation.
          After these denials of summary judgment, the case was set to proceed
   to trial on January 27, 2020, a date first scheduled by a conference on July 16,
   2019, and confirmed at a pretrial conference on January 10, 2020. On January




                                          2
Case: 20-30529       Document: 00515775819           Page: 3      Date Filed: 03/11/2021




                                      No. 20-30529


   14, though, Savoy terminated by letter her counsel’s representation in the
   case. 1 At a conference on January 17, the district court granted Savoy’s
   attorney’s motion to withdraw and instructed Savoy on proceeding pro se. At
   a pre-trial conference on January 23, the district court granted Savoy’s
   motion for a continuance of the trial until August 24 and gave Defendants
   leave to file additional dispositive motions.
          Kroger and Perez then moved for summary judgment again, arguing
   that Savoy had failed to show a genuine dispute whether Defendants had
   breached any duty to her. Savoy acknowledged receipt of this motion in a
   letter to the court, but otherwise never responded to it. On July 7, the district
   court granted summary judgment. The court’s opinion noted Defendants’
   evidence that Kroger had implemented guidelines for bagging groceries and
   that Perez had observed these while loading Savoy’s bag. Because Savoy
   failed to dispute this evidence or present any contrary evidence, the district
   court granted summary judgment on Savoy’s negligence claims. Savoy then
   moved for reconsideration, for the first time presenting a witness affidavit
   and a brief expert report in her favor. The district court denied this motion,
   and Savoy appealed.
                                            II
          We review summary judgment de novo, construing all facts and
   inferences in favor of the nonmoving party. In re Louisiana Crawfish
   Producers, 852 F.3d 456, 462 (5th Cir. 2017). “The court shall grant summary
   judgment if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a). “[W]here the nonmovant bears the burden of proof


          1
            Correspondence which Savoy submitted to the district court indicates she had
   refused communication with her attorney for several prior weeks prior to this letter.




                                            3
Case: 20-30529      Document: 00515775819           Page: 4     Date Filed: 03/11/2021




                                     No. 20-30529


   at trial, the movant may merely point to an absence of evidence, thus shifting
   to the non-movant the burden of demonstrating by competent summary
   judgment proof that there is an issue of material fact warranting trial.”
   Louisiana Crawfish Producers, 852 F.3d at 462.
          Savoy failed to respond to Perez and Kroger’s second motion for
   summary judgment, and she therefore did not point to any evidence creating
   a triable issue. On appeal, Savoy argues that the district court nevertheless
   erred by relying on a conclusory “sham affidavit” offered by Larissa Perez.
   See S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 495 (5th Cir. 1996). Perez
   attested that Kroger had previously trained her on how to bag groceries and
   that she bagged Savoy’s iced tea in compliance with Kroger’s guidelines,
   without “stretching, elongating, manipulating or tearing the bag.” The
   district court relied on this affidavit in its summary judgment ruling, but
   Savoy claims it is contradicted by Perez’s testimony at a 2019 deposition.
          Savoy fails to show that this affidavit was a sham. She points only to
   Perez’s testimony that she remembered receiving training but could not at
   that time recall specifics. Such statements do not impeach Perez’s affidavit:
   in fact, Perez stated at her deposition that Kroger did train her and had her
   shadow another cashier for a few shifts before working a register on her own.
   The deposition excerpt which comes nearest to impeaching Perez’s affidavit
   is her failure to remember any Kroger policy concerning double bagging. But
   that failure to recall (over three years later) is not evidence of negligence, and
   in any case, Savoy has not appealed the district court’s ruling that the split
   bag was not overloaded. “[T]he sham affidavit doctrine is inappropriate
   where an affidavit supplements, rather than contradicts an earlier
   statement.” Winzer v. Kaufman Cnty., 916 F.3d 464, 473 (5th Cir. 2019)
   (quotation marks omitted). Because Savoy has not exposed Perez’s affidavit
   as a sham, the district court properly granted summary judgment.




                                           4
Case: 20-30529      Document: 00515775819          Page: 5   Date Filed: 03/11/2021




                                    No. 20-30529


                                         III
          The district court also denied Savoy’s motion for reconsideration of
   its summary judgment order, which denial we review for abuse of discretion.
   U.S. Bank Nat’l Ass’n v. Verizon Commc’ns, Inc., 761 F.3d 409, 428 (5th Cir.
   2014), as revised (Sept. 2, 2014). “[S]uch a motion is not the proper vehicle
   for rehashing evidence, legal theories, or arguments that could have been
   offered or raised before the entry of judgment,” but rather serves the
   “narrow purpose of allowing a party to correct manifest errors of law or fact
   or to present newly discovered evidence.” Templet v. HydroChem Inc., 367
   F.3d 473, 479 (5th Cir. 2004) (citation omitted).
          The district court’s denial of Savoy’s motion was within its discretion.
   The motion enclosed new evidence—a two-page expert report and an
   eyewitness affidavit from Savoy’s niece—but these submissions could not
   support reconsideration of summary judgment because they are not evidence
   which “could not have been discovered earlier by proper diligence.” Infusion
   Res., Inc. v. Minimed, Inc., 351 F.3d 688, 696–97 (5th Cir. 2003). Otherwise,
   the motion raised no new arguments or evidence that Kroger or Perez acted
   negligently. Furthermore, while Savoy argues that she was victimized by lack
   of representation while the summary judgment motion was pending, the
   record shows that she willingly terminated her prior counsel; that the district
   court instructed her on her responsibilities as a pro se party; that she
   participated in a pre-trial conference and moved for a continuance on her
   own; and that she was aware of Kroger and Perez’s summary judgment
   motion but nevertheless filed no memorandum or request for extension of
   time in response.
          AFFIRMED.




                                          5